Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 1 of 25




           EXHIBIT G
            Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 2 of 25

                                                                                                                                        ALAMATANDAN
                                                                                                                                              US009923996B1

(12) United States Patent                                                                                     (10) Patent No.:                        US 9 ,923,996 B1
     Morris                                                                                                   (45) Date of Patent:                            *Mar. 20 , 2018
(54 ) METHODS, SYSTEMS, AND COMPUTER                                                                    (56 )                                References Cited
       PROGRAM PRODUCTS FOR SHARING
       INFORMATION FOR DETECTING AN IDLE                                                                                              U .S . PATENT DOCUMENTS
       TCP CONNECTION                                                                                              6 ,412,006 B2 * 6 /2002 Naudus                     H04L 45 /00
                                                                                                                                                                          370 /437
(71) Applicant: SITTING MAN , LLC , Raleigh , NC                                                                   7,404 ,210 B2 * 7/2008 Lin . ................... H04L 63 / 1458
                (US )                                                                                                                                                     370 /392
                                                                                                                   7,426 , 569 B2 * 9/2008 Dunk . ................... H04L 67/ 14
( 72 ) Inventor: Robert Paul Morris , Raleigh , NC (US)                                                                                                                  709 / 203
                                                                                                                   7,684 ,346 B2 * 3/2010 Valli ................... H04L 43/ 10
(73 ) Assignee: Sitting Man , LLC, Raleigh , NC (US)                                                                                                                      370 /252
                                                                                                                   7 ,720,989 B2 * 5/2010 Dunk ................ H04L70967/224
                                                                                                                                                                          / 14
( * ) Notice : Subject to any disclaimer, the term of this                                                         7,729,271 B2 * 6 /2010 Tsuchiya .                 H04L 43 /022
                 patent is extended or adjusted under 35                                                                                                                  370 /252
                 U .S .C . 154 (b ) by 0 days .                                                                    8 ,073,964 B2 * 12/2011 Dunk                   ..... H04L 67/ 14
                                                                                                                                                                          709 /224
                  This patent is subject to a terminal dis                                                                            (Continued )
                            claimer.
(21 ) Appl. No.: 15 /694 ,803                                                                                                          OTHER PUBLICATIONS
(22 ) Filed :                Sep . 3, 2017                                                             Office Action Summary in U . S . Appl. No. 12/ 714 ,063 dated Jun . 21 ,
                                                                                                        2012 .
                                                                                                                                (Continued )
            Related U . S . Application Data                                                           Primary Examiner — Moustafa M Meky
(63) Continuation - in -part of application No. 14 /667,642 ,                                          (74 ) Attorney, Agent, or Firm — Patrick E . Caldwell,
     filed on Mar. 24 , 2015 , which is a continuation -in -part                                       Esq .; The Caldwell Firm , LLC
       of application No . 13 /477 ,402 , filed on May 22 , 2012,                                      (57)                                     ABSTRACT
     now abandoned , which is a continuation of                                                       Methods and systems are described for sharing information
     application No. 12 /714 ,454 , filed on Feb . 27 , 2010 ,                                          for detecting an idle connection . In one aspect, a second
     now Pat. No . 8 ,219 ,606 .                                                                       node receives a packet in a connection . A portion in the
(51) Int. Ci.                                                                                          packet is detected identifying metadata for a period , detect
     G06F 15 / 16               ( 2006 .01)                                                            able by a first node . The second node modifies a timeout
     H04L 29/ 06                ( 2006 .01)                                                            associated with the connection based on the metadata . In
(52 ) U . S . CI.                                                                                      another aspect, a first node receives information for detect
       CPC .. .. ... .. . ...                ... H04L 69/ 16 (2013.01)                                 ing a period . A packet is generated including a portion
(58) Field of Classification Search                                                                    identifying metadata for the period based on the informa
       CPC      . ... . .. ....                   ............. H04L 69 / 16                           tion , and sent to the second node .
       See application file for complete search history.                                                                              30 Claims, 8 Drawing Sheets

                                                      Receive , by a first node , first idle information for detecting a first idle     202
                                                      time period during which no TCP packet including data in a first data
                                                      stream sent in the TCP connection by a second node is received by
                                                                                the first node



                                                         Generate a TCP packet including a first idle time period header                204
                                                       identify metadata for the first idle time period based on the first idle
                                                                                     information



                                                       Send the TCP packet in the TCP connection to the second node to                  206
                                                      provide the metadata for the first idle time period to the second node




                                                                                                                                        208
                                                        Detect the first idle time period based on the first idle information




                                                       Daten weten over en mening met 1 0
                                                      Deactivate the TCP connection in response to detecting the first idle
                                                                                      time period
                                                                                                                                        210
            Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 3 of 25


                                                                  US 9,Page
                                                                       923,2996 B1
(56 )                     References Cited                                       Office Action Summary in U . S . Appl. No. 15 /694 ,802 dated Nov .
                                                                                 29 , 2017 .
                 U . S . PATENT DOCUMENTS                                        Allman , M ., Paxson , V ., Stevens , W ., “ TCP Congestion Control” ,
                                                                                 RFC 2581 , Internet Engineering Task Force, http ://tools.ietf.org /rfc /
     8 ,219 ,606 B2 * 7 /2012 Morris ... ............ H04L 69/ 16                rfc2581. txt, — Apr. 1999 .
                                                         709 /201                Busatto , Fabio , “ TCP Keepalive Overview ” , TCP Keepalive
 2005/ 0054347 A1* 3/ 2005 Kakani ................ H04W 28 / 18                  HOWTO , Section 2 , http :tldp .org /HOWTO /html_ single /TCP
                                                                  455 /452 . 1   Keepalive -HOWTO /# overview , accessed Jan . 2010 , May 2007 .
 2005/ 0063304 AL           3 / 2005 Sillasto et al.                             Eggert, L ., Gont, F., “ TCP User Timeout Option ” , RFC 5482 ,
 2006 / 0034179 AL          2 / 2006 Carter et al.                               Internet Engineering Task Force (IEFT), http ://tools .ietf.org / html/
 2009 /0252072 Al * 10 / 2009 Lind .. . .. .. .. . .. .. .. .. . H04W 76 / 045   rfc5482 .txt, Mar. 2009 .
                                                                     370 /311    Koziero , Charles M ., TCP Connection Management and Problem
 2010 /0057844 A1 * 3 /2010 Johnson ............... G06F 3 /0611                 Handling , the Connection Reset Function , and TCP “ Keepalives” ,
                                                                     709 /203    The TCP /IP Guide, p . 3 , http ://www . tcpipguide.com /free /
 2011/0213820 AL 9 /2011 Morris                                                  t _ TCPConnectionManagementandProblemHandlingtheConnec- 3 .
                                                                                 htm , accessed Feb . 2010 , (c ) 2003 -2010 .
                    OTHER PUBLICATIONS                                           Mathis, M ., Mandave, J., Floyd , S ., Romanow , A ., “ TCP Selective
                                                                                 Acknowledgement Options” , RFC 2018, Internet Engineering Task
Office Action Summary in in U .S . Appl. No . 12/714 , 063 dated Mar.            Force, http :// tools .ietf .org / rfc /rfc2018 .txt, Oct. 1996 .
                                                                                 Nagle, John, “ Congestion Control in IP / TCP Internetworks” , RFC
4 , 2013 .                                                                       896 , Ford Aerospace and Communications Corporation ,http :// tools.
Office Action Summary in U .S . Appl.No. 12 /714,063 dated Sep . 27 ,            ietf.org/rfc/rfc896 .txt, Jan . 1984 .
2013 .                                                                           Postel, John ( ed .), Editor; “ Transmission Control Protocol
Office Action Summary in U . S . Appl. No. 12 /714 ,454 dated Feb . 23 ,         DARPA Internet Protocol Specification ” , RFC 793 , USC /Informa
2012 .                                                                           tion Sciences Institute ,http ://tools.ietf.org/ rfc/rfc793.txt, Sep . 1981.
Office Action Summary in U .S . Appl. No. 13/477,402 dated Sep. 24 ,
2014 .                                                                           * cited by examiner
     Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 4 of 25


U . S . Patent                                                         Mar . 20, 2018                              Sheet 1 of 8                                                          US 9, 923 ,996 B1


                                                                                                                                                         From
                                                                                                                                                         /
                                                                                                                                                         To
                                                                                                                                                                Network
                                                                                                                                                                ws




                                           IDenvpiucte128 IDenvpiucteA110dapter
                                                                                                                                               Network Interface A d ap t er 114

                                          ODeuvtipcuet 130 OutputDevice 112Adapter                                 -
                                                                                                                   116




                                                                            InstrucinProcesing   104Unit                                       SPersitn econdary108Storage                        1
                                                                                                                                                                                                  .
                                                                                                                                                                                                  Fig




                                                                                  IPUPhysical 106Memory
                                                      M118IPUVeirmtourayl                                                LaOitbnrhaedirs 1Subs2y t4ems
     1Enxvei0crountm2e   /Node100Device                                                                    Aplicatons Operating
                                                                                                             122                                                             120System
     Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 5 of 25


U . S . Patent         Mar. 20 , 2018          Sheet 2 of 8                  US 9,923,996 B1



      Receive, by a first node, first idle information for detecting a first idle   · 202
      time period during which no TCP packet including data in a first data
       stream sent in the TCP connection by a second node is received by
                                    the first node



         Generate a TCP packet including a first idle time period header             204
       identify metadata for the first idle time period based on the first idle
                                     information




       Send the TCP packet in the TCP connection to the second node to               206
       provide themetadata for the first idle time period to the second node




                                                                                     208
        Detect the first idle time period based on the first idle information




                                                                                     210
      Deactivate the TCP connection in response to detecting the first idle
                                     time period

                                        Fig . 2
     Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 6 of 25


U . S . Patent         Mar. 20 , 2018          Sheet 3 of 8                  US 9,923,996 B1




        Receive, by a second node from a first node, a first transmission           302
                                                                                    302
                controlprotocol ( TCP ) packet in a TCP connection



       Detect a first idle time period header, in the first packet, identifying
        metadata for a first idle time period, detectable by the first node,        304
      during which no TCP packet including data in a first TCP data stream
        sent in the TCP connection by the second node is received by the
                                      first node



       modifying, based on the metadata , by the second node a timeout              306
                   attribute associated with the TCP connection




                                          Fig . 3
     Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 7 of 25


U . S . Patent         Mar. 20 , 2018    Sheet 4 of 8       US 9,923,996 B1




                                   Connection
                                    State 458


                                                            Option
                                                           Attribute
      ITP Policy 450            ITP Monitor 456          Handler 564



    PacketGenerator                                       ITP Option
           452                                           Handler 462



    Net Out-Port 454                                    Net In - Port 460


      Fig . 4a                                          Fig . 4b
     Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 8 of 25


U . S . Patent         Mar. 20 , 2018           Sheet 5 of 8           US 9,923,996 B1




                                 Execution Environment 502
                                     Network Application 504
                 Application ProtocolLayer 520
                                              Sockets 518
                                  Settings
                  App In -Port    Service             Option       App Out
                     522            526                            Port 524
                                                     Attribute
                                                   Handler 564

                                                    Connection
                                                     State 558
                    Packet          ITP                            Packet
                  Generator        Policy                          Handler
                      552           550             ITP Monitor      516
                                                        556

                                                    ITP Option
                   Net Out                         Handler 562    Net In -Port
                   Port 554                  TCP Layer 506            560
                                             IP Layer 514
                                             Link Layer 512
                                                NIC 508
                                              PhysicalLayer
                                                   510



                                          Fig . 5
en men www. .
     Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 9 of 25


U . S . Patent       Mar. 20 , 2018     Sheet 6 of 8    US 9,923,996 B1



                                                       Second
                                                        Node
                                                        604




                                      Network
                                       606




        First Node
            602




                                      Fig . 6
    Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 10 of 25


U . S . Patent           Mar. 20 , 2018    Sheet 7 of 8     US 9,923,996 B1


              First Node                                     Second
             1602 602                                         Node
                                                              604

         - IdleInfo       702
                          704
   GeneratePacket( ITI)

               706 . 1                    -Packet(1H )
                                                          708
                                                          708
                                                              Detection
                                                              DetectiH )
                                          -Packet()              706 .2
                                           . . .
               706 . n                     -Packet()
                          710 . 1
       Idle TimerSet )




          IdlePopo
                          710.2

                          712
         Deactivate




                                          Fig. 7
    Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 11 of 25


U . S . Patent              Mar. 20 , 2018                               Sheet 8 of 8                                           US 9,923,996 B1



          O
                804
                                              I                                      806          2
          0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1                                                             3 4 5 6 7 8 9 0 1
                                                            1




      1             Source Port                                                             7
                                                                                         Destination Port
                                                      Sequence Number
     —
                                                  Acknowledgment Number                                                                     -




      | Data |           UAPIRIS | F |                                                                                                      -




      lOffset | Reserved ( RICISIS | Y | I ||                                                   Window                                      -




                           G | K |HT| N | N |                                                                                               -




     +




     -

                      Checksum                                                           Urgent Pointer                                     -




     -
                                         Options                                                              1             Padding         -




     -

                                                                                 data

                                                                             802

                                                            ?                                     + - - - - -      - - -+
                                                                                                                        +
                                                                                         1   T
                             +

              812            +                                  0        U   e           0
                                                                                             on                        —



                             +                                                                        +
                                                                                                                  -- - -+             814
                             -
                                                      Destination Address
                                 IN                   TAL
                                                                                                          1
                             +
                             +                    +                                                   +                +


                             —




                             +
                                       14 O
                                                  -             U




                                                                    HT
                                                                                 -




                                                                                        TE TA
                                                                                         0




                                                                                         1
                                                                                                          +
                                                                                                                       -




                822                                                          810

                             " KIND
                                NI                     Length 1                                 ITP DataIrol
                                                                                                ITP D                       -




                                                                                                          |




                                      824 -            820                  - 826
                                           Figures are adapted from RFC 793



                                                                Fig . 8
           Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 12 of 25


                                                     US 9, 923,996 B1
     METHODS , SYSTEMS, AND COMPUTER                                 node providing TCP keep -alive can also indirectly detect
      PROGRAM PRODUCTS FOR SHARING                                   when a network is so congested that two nodes with end
    INFORMATION FOR DETECTING AN IDLE                                points in a TCP connection are effectively disconnected .
                  TCP CONNECTION                                     Proponents argue that keep -alive can keep an inactive TCP
                                                                     connection open . For example , somenetwork nodes such as
               RELATED APPLICATIONS                                  firewalls are configured to close TCP connections deter
                                                                     mined to be idle or inactive in order to recover resources.
   This application is a continuation -in - part of, and claims      Keep -alive can prevent this. This is good from the perspec
priority to U .S . patent application Ser. No. 14 /667,642 ,         tive of the node sending keep - alive packets, but the keep
entitled “METHODS , SYSTEMS, AND COMPUTER 10 alive packets might cause the firewall to waste resources and
PROGRAM         PRODUCTS          FOR      SELECTING         A       possibly block or terminate TCP connections with other
RESOURCE BASED ON A MEASURE OF A PROCESS -                           nodes .
ING COST ,” filed on Mar. 24 , 2015 which , in turn , is a         TCP keep -alive and the debate of its benefits and faults
continuation -in - part of and claims priority to U .S . patent have been around for decades . To date no mechanism to
application Ser. No. 13 /477 ,402, entitled “ METHODS, 15 allow two TCP connection endpoints to cooperate in sup
SYSTEMS, AND COMPUTER PROGRAM PRODUCTS                          porting the keep -alive option has been proposed or imple
FOR SHARING INFORMATION FOR DETECTING AN mented . The broader issue of enabling cooperation and
IDLE TCP CONNECTION ," filed May 22 , 2012 which is a negotiation between nodes in a TCP connection in detecting
continuation of and claims priority to U .S . patent application and managing idle , underactive , and/ or dead TCP connec
Ser. No. 12 /714 ,454 , entitled “ METHODS , SYSTEMS, 20 tions remains unaddressed .
AND COMPUTER PROGRAM PRODUCTS FOR SHAR -                               Accordingly, there exists a need for methods, systems,
ING INFORMATION FOR DETECTING AN IDLE TCP                            and computer program products for sharing information for
CONNECTION ," filed Feb . 27 , 2010 .                                detecting an idle TCP connection .
   U .S . patent application Ser. No. 12/714 ,454 , entitled
“ METHODS , SYSTEMS , AND COMPUTER PROGRAM 25                                                 SUMMARY
PRODUCTS FOR SHARING INFORMATION FOR
DETECTING AN IDLE TCP CONNECTION ,” filed Feb .                         The following presents a simplified summary of the
27 , 2010 is incorporated herein by reference in its entirety        disclosure in order to provide a basic understanding to the
for all purposes .                                                   reader. This summary is not an extensive overview of the
   This application is related to the following commonly 30 disclosure and it does not identify key /critical elements of
owned U .S . Patent Applications, the entire disclosure of           the invention or delineate the scope of the invention . Its sole
which is incorporated by reference herein in its entirety for   purpose is to present some concepts disclosed herein in a
all purposes: application Ser. No. 12 /714 ,063 filed on 2010 simplified form as a prelude to the more detailed description
Feb . 26 , entitled “Methods, Systems, and Program Products that is presented later.
for Detecting an Idle TCP Connection ” .                     35 An apparatus is provided comprising: a non - transitory
                                                               memory storing a network application , and one or more
                      BACKGROUND                                     processors in communication with the non - transitory
                                                                     memory , wherein the one or more processors execute the
   Various implementations of the transmission control pro    network application such that the network application is
tocol ( TCP ) in network nodes support a number of options 40 configured to operate in accordance with a first protocol
that are not negotiated or even communicated between or              including a transmission control protocol ( TCP ), the appa
among any of the nodes . Some of these options are included          ratus, when operating in accordance with the first protocol to
in the specification of the TCP while others are not. For            establish a TCP connection , configured to : communicate a
example , the TCP keep - alive option is supported by a              segment including at least one first synchronize bit; com
number of implementations of the TCP . It is not, however , 45 municate a first acknowledgement of the segment, and at
part of the TCP specification as described in “ Request for          least one second synchronize bit; and communicate a second
Comments ” (RFC ) document RFC 793 edited by John                    acknowledgement; wherein the network application is fur
Postel, titled “ Transmission Control Protocol, DARPA Inter -        ther configured to operate in accordance with a second
net Program Internet Protocol Specification ” (September             protocol that is separate from the TCP, the apparatus, when
1981) , which is incorporated here in its entirety by refer - 50 operating in accordance with the second protocol to estab
ence . One , both , or neither node including an endpoint in a       lish a second protocol connection , configured to : receive , by
TCP connection may support a keep - alive option for the             a second node from a first node , a packet; detect an idle time
connection . Each node supports or does not support keep -           period parameter field in the packet; identify metadata in the
alive for a TCP connection based on each node 's require - idle time period parameter field for an idle time period ,
ments without consideration for the other node in the TCP 55 detectable by the first node, where , after the idle time period
connection .                                                 is detected , the second protocol connection is deemed inac
   With respect to the keep -alive option , some argue that it       tive ; and create or modify , by the second node and based on
is unnecessary and that it can waste network bandwidth .             the metadata , a timeout attribute associated with the second
Some of these critics point out that a keep -alive packet can protocol connection .
bring down a TCP connection . Further, since nodes includ - 60 Another apparatus is provided comprising: a non -transi
 ing endpoints in a TCP connection do not cooperate in        tory memory storing a network application , and one or more
supporting the keep - alive option , the nodes may operate in processors in communication with the non - transitory
opposition to one another and/ or may waste resources by memory , wherein the one or more processors execute the
duplicating function , according to critics of the keep - alive      network application such that the network application is
option .                                                          65 configured to operate in accordance with a first protocol
   Proponents of the keep - alive option claim there is a            including a transmission control protocol ( TCP ), the appa
benefit to detecting a dead peer/partner endpoint sooner. A          ratus , when operating in accordance with the first protocol to
         Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 13 of 25


                                                       US 9 ,923,996 B1
establish a TCP connection , configured to : communicate a           tus , when operating in accordance with the second protocol
segment including at least one first synchronize bit ; com           to set up a second protocol connection , configured to :
municate a first acknowledgement of the segment, and at              receive idle information for use in detecting an idle time
least one second synchronize bit ; and communicate a second          period during which no signal is communicated that meets
acknowledgement; wherein the network application is fur- 5 each of the following criteria : a ) communicated in the
ther configured to operate in accordance with a second               second protocol connection , and b ) results in the second
protocol that is separate from the TCP , the apparatus, when         protocol connection being at least partially kept alive ; gen
operating in accordance with the second protocol to estab -          erate , based on the idle information , a second protocol
lish a second protocol connection , configured to : receive idle packet including an idle time period parameter field identi
information for detecting an idle time period , after which , 10 fying metadata that is specified in a number of seconds or
the second protocol connection is subject to deactivation ; minutes ; and send , from a first node to a second node and
generate a second protocol packet including an idle time             during the set up of the second protocol connection, the
period parameter field identifying metadata for the idle time        second protocol packet to provide themetadata to the second
period based on the idle information ; and send, from a first node , for use by the second node in determining a timeout
node to a second node , the second protocol packet to provide 15 attribute associated with the second protocol connection .
the metadata for the idle time period to the second node , for      Other methods and systemsare also described for sharing
use by the second node in creating or modifying , based on           information for detecting an idle TCP connection . In one
the metadata , a timeout attribute associated with the second        aspect, a method includes receiving , by a second node from
protocol connection .                                                a first node, a first transmission control protocol (TCP )
   Yet another apparatus is provided comprising : a non - 20 packet in a TCP connection . The method further includes
transitory memory storing instructions, and one or more              detecting a first idle time period header, in the first packet,
processors in communication with the non -transitory                 identifying metadata for a first idle time period , detectable
memory, wherein the one or more processors execute the               by the first node , during which no TCP packet including data
 instructions such that a network application operates in            in a first TCP data stream sent in the TCP connection by the
accordance with a first protocol including a transmission 25 second node is received by the first node . The method still
control protocol ( TCP ) that operates above an Internet     further includes modifying, based on the metadata , by the
Protocol (IP ) layer and below a hypertext transfer protocol second node a timeout attribute associated with the TCP
(HTTP ) application layer, the apparatus , when operating in connection .
accordance with the first protocol to set up a TCP connec -    Further, a system for sharing information for detecting an
tion , configured to : communicate a segment including at 30 idle TCP connection is described. The system includes an
least one first synchronize bit ; communicate a first acknowl        execution environment including an instruction processing
edgement of the segment, and at least one second synchro -           unit configured to process an instruction included in at least
nize bit; and communicate a second acknowledgement;                  one of a net in - port component, an idle time period option
wherein the network application is further configured to             handler component, and an option attribute handler compo
operate in accordance with a second protocol that is different 35 nent. The system includes the net in -port component con
from the TCP, where the second protocol operates above the           figured for receiving, by a second node from a first node , a
IP layer and below the HTTP application layer , the appara           first transmission control protocol (TCP) packet in a TCP
tus , when operating in accordance with the second protocol          connection . The system further includes the idle time period
to set up a second protocol connection, configured to :              option handler component configured for detecting a first
receive, by a second node from a first node, a packet ; 40 idle time period header, in the first packet, identifying
identify metadata , that specifies a number of seconds or metadata for a first idle time period , detectable by the first
minutes, in an idle time period parameter field in the packet node , during which no TCP packet including data in a first
for an idle time period that is detectable by the first node and ,   TCP data stream sent in the TCP connection by the second
during which , no packet is communicated that meets each of          node is received by the first node . The system still further
the following criteria : a ) communicated via the second 45 includes the option attribute handler component configured
protocol connection , and b ) causes the second protocol             formodifying, based on the metadata , by the second node a
connection to be kept at least partially alive ; and determine ,     timeout attribute associated with the TCP connection
by the second node and based on the metadata , a timeout                In another aspect, a method for sharing information for
attribute associated with the second protocol connection             detecting an idle TCP connection is described that includes
   Still yet another apparatus is provided comprising: a 50 receiving, by a first node, first idle information for detecting
non -transitory memory storing instructions, and one or more         a first idle time period during which no TCP packet includ
processors in communication with the non - transitory                ing data in a first data stream sent in the TCP connection by
memory , wherein the one or more processors execute the              a second node is received by the first node . The method
instructions such that a network application operates in             further includes generating a TCP packet including a first
accordance with a first protocol including a transmission 55 idle timeperiod header identifying metadata for the first idle
control protocol (TCP ) that operates above an Internet              time period based on the first idle information . The method
Protocol (IP ) layer and below a hypertext transfer protocol         still further includes sending the TCP packet in the TCP
(HTTP ) application layer, the apparatus , when operating in         connection to the second node to provide the metadata for
accordance with the first protocol to set up a TCP connec -          the first idle time period to the second node. The method also
tion , configured to : communicate a segment including at 60 includes detecting the first idle time period based on the first
least one first synchronize bit ; communicate a first acknowl idle information . The method additionally includes deacti
edgement of the segment, and at least one second synchro -           vating the TCP connection in response to detecting the first
nize bit; and communicate a second acknowledgement;                  idle time period .
wherein the network application is further configured to                Still further, a system for sharing information for detect
operate in accordance with a second protocol that is different 65 ing an idle TCP connection is described . The system
from the TCP, where the second protocol operates above the           includes an execution environment including an instruction
IP layer and below the HTTP application layer, the appara            processing unit configured to process an instruction included
           Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 14 of 25


                                                     US 9,923 ,996 B1
in at least one of an idle time period policy component, a           may be further configured to include an arrangement of
packet generator component, a net out-port component, an              components for performing a method of the subject matter
idle time period monitor component, and a connection state            described herein .
component. The system includes the idle time period policy          An execution environment includes and/or is otherwise
componentconfigured for receiving, by a first node, first idle 5 provided by one or more devices .An execution environment
 information for detecting a first idle time period during may          include a virtual execution environment including
                                                                 software components operating in a host execution environ
which no TCP packet including data in a first data stream ment        . Exemplary devices included in or otherwise providing
 sent in the TCP connection by a second node is received by suitable       execution environments for configuring according
the first node. The system includes the packet generator 10 to the subject      matter include personal computers, notebook
component configured for generating a TCP packet includ computers , tablet          computers, servers, hand -held and other
 ing a first idle time period header identifying metadata for        mobile devices , multiprocessor devices, distributed devices,
the first idle time period based on the first idle information .      consumer electronic devices, and /or network - enabled
The system still further includes the net out-port component         devices . Those skilled in the art will understand that the
configured for sending the TCP packet in the TCP connec 15 components illustrated in FIG . 1 are exemplary and may
tion to the second node to provide the metadata for the first vary by particular execution environment.
idle time period to the second node. The system includes the    FIG . 1 illustrates hardware device 100 included in execu
idle timeperiod monitor component configured for detecting           tion environment 102 which includes instruction -processing
the first idle time period based on the first idle information.      unit (IPU ) 104, such as one or more microprocessors ;
The system includes the connection state component con - 20 physical IPU memory 106 including storage locations iden
figured for deactivating the TCP connection in response to  tified by addresses in a physicalmemory address space of
detecting the first idle time period .                   IPU 104 ; persistent secondary storage 108, such as one or
                                                         more hard drives and / or flash storage media ; input device
      BRIEF DESCRIPTION OF THE DRAWINGS                  adapter 110 , such as key or keypad hardware , keyboard
                                                      25 adapter, and / or mouse adapter ; output device adapter 112 ,
  Objects and advantages of the present invention will such as a display or audio adapter for presenting information
become apparent to those skilled in the art upon reading this         to a user; a network interface , illustrated by network inter
description in conjunction with the accompanying drawings,     face adapter 114 , for communicating via a network such as
in which like reference numerals have been used to desig       a LAN and/or WAN ; and a communication mechanism that
nate like or analogous elements , and in which :            30 couples elements 104 - 114 , illustrated as bus 116 . Elements
   FIG . 1 is a block diagram illustrating an exemplary 104 - 114 may be operatively coupled by variousmeans. Bus
hardware device included in and / or otherwise providing an    116 may comprise any type ofbus architecture, including a
execution environment in which the subject matter may be memory bus , a peripheral bus, a local bus , and /or a switch
implemented ;                                                  ing fabric .
   FIG . 2 is a flow diagram illustrating a method for sharing 35 IPU 104 is an instruction execution machine, apparatus ,
 information for detecting an idle TCP connection according      or device . Exemplary IPUs include one or more micropro
to an aspect of the subject matter described herein ;            cessors , digital signal processors (DSP ), graphics processing
   FIG . 3 is a flow diagram illustrating another method for units (GPU ), application -specific integrated circuits (ASIC ) ,
sharing information for detecting an idle TCP connection              and /or field programmable gate arrays (FPGA ).
according to another aspect of the subject matter described 40           IPU 104 may access machine code instructions and data
herein ;                                                              via one or more memory address spaces in addition to the
   FIG . 4a and FIG . 4b show a block a diagram illustrating         physical memory address space . A memory address space
an arrangement of components for sharing information for includes addresses identifying locations in an IPU memory .
detecting an idle TCP connection according to a further         IPU 104 may have more than one IPU memory . Thus , IPU
aspect of the subject matter described herein ;              45 104 may have more than one memory address space . IPU
   FIG . 5 is a block diagram illustrating an arrangement of    104 may access a location in an IPU memory by processing
components for sharing information for detecting an idle             an address identifying the location . The processed address
TCP connection according to still another aspect of the     may be in an operand of a machine code instruction and /or
subject matter described herein ;                           may be identified in a register or other portion of IPU 104 .
   FIG . 6 is a network diagram illustrating an exemplary 50 FIG . 1 illustrates virtual IPU memory 118 spanning at
system for sharing information for detecting an idle TCP least part of physical IPU memory 106 and at least part of
connection according to an aspect of the subject matter               persistent secondary storage 108 . Virtualmemory addresses
described herein ;                                                   in a memory address space may be mapped to physical
   FIG . 7 is a message flow diagram illustrating an exem            memory addresses identifying locations in physical IPU
plary data and execution flow for sharing information for 55         memory 106 . An address space for identifying locations in
detecting an idle TCP connection according to an aspect of            a virtual IPU memory is referred to as a virtual memory
the subject matter described herein ; and                             address space ; its addresses are referred to as virtual
  FIG . 8 is a diagram illustrating a structure for a packet         memory addresses ; and its IPU memory is known as a
transmitted via a network according to an aspect of the               virtual IPU memory or virtual memory. The term IPU
subject matter described herein .                                  60 memory may refer to physical IPU memory 106 and/ or
                                                                      virtual IPU memory 118 depending on the context in which
              DETAILED DESCRIPTION                                    the term is used .
                                                                        Various types of memory technologies may be included in
   An exemplary device included in an execution environ -     physical IPU memory 106 . Exemplary memory technologies
ment that may be configured according to the subjectmatter 65 include static random access memory (SRAM ) and/or
is illustrated in FIG . 1 . An execution environment includes dynamic RAM (DRAM ) including variants such as dual data
an arrangement of hardware and , optionally, software that rate synchronous DRAM (DDR SDRAM ), error correcting
          Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 15 of 25


                                                        US 9 ,923,996 B1
code synchronous DRAM (ECC SDRAM ), and /or RAM -                         node” and “ node” in this document both refer to a device
BUS DRAM (RDRAM ). Physical IPU memory 106 may                            having a network interface operatively coupled to a network .
include volatile memory as illustrated in the previous sen -   Exemplary network interfaces include wireless network
tence and /or may include nonvolatile memory such as adapters and wired network adapters . Exemplary wireless
nonvolatile flash RAM (NVRAM ) and/ or read -only memory 5 networks include a BLUETOOTH network , a wireless
(ROM ).                                                      802. 11 network , and/ or a wireless telephony network ( e . g .,
  Persistent secondary storage 108 may include one or more a cellular, PCS , CDMA , and/ or GSM network ). Exemplary
flash memory storage devices, one or more hard disk drives , wired    networks include various types of LANs, wide area
one or more magnetic disk drives , and/or one ormore optical 10 Exemplary (WANs
                                                                networks         ), and personal area networks (PANS).
                                                                            network  adapters for wired networks include
disk drives . Persistent secondary storage may include Ethernet adapters , Token          -ring adapters , FDDI adapters ,
removable media . The drives and their associated computer      asynchronous transfer mode (ATM ) adapters , and modems
readable storage media provide volatile and /or nonvolatile of various types. Exemplary networks also include intranets
storage for computer readable instructions, data structures,              and internets such as the Internet.
program components , and other data for execution environ - 15               FIG . 2 is a flow diagram illustrating a first method for
ment 102 .                                                                sharing information for detecting an idle TCP connection
   Execution environment 102 may include software com                     according to an exemplary aspect of the subject matter
ponents stored in persistent secondary storage 108 , in     described herein . FIG . 3 is a flow diagram illustrating a
remote storage accessible via a network , and /or in an IPU second method for sharing information for detecting an idle
memory . FIG . 1 illustrates execution environment 102 20 TCP connection according to an exemplary aspect of the
including operating system 120, one or more applications                  subject matter described herein . FIG . 4a is a block diagram
122, other program code and /or data components illustrated               illustrating a system for sharing information for detecting an
by other libraries and subsystems 124 .                                   idle TCP connection according to the first method in FIG . 2 .
   Execution environment 102 may receive user -provided                   FIG . 4b is a block diagram illustrating a system for sharing
information via one or more input devices illustrated by 25 information for detecting an idle TCP connection according
input device 128 . Input device 128 provides input informa- to the second method in FIG . 3 . It is expected that many, if
tion to other components in execution environment 102 via   notmost , systems configured to perform one of themethods
input device adapter 110 . Execution environment 102 may                  illustrated in FIG . 2 and FIG . 3 will also be configured to
include an input device adapter for a keyboard , a touch                  perform the other method .
screen , a microphone , a joystick , a television receiver, a 30             A system for sharing information for detecting an idle
video camera , a still camera , a document scanner, a fax , a             TCP connection according to the method illustrated in FIG .
phone, a modem , a network adapter, and /or a pointing                    2 includes an execution environment, such as execution
device , to name a few exemplary input devices.                           environment 102 in FIG . 1 , including an instruction pro
   Input device 128 included in execution environment 102                 cessing unit, such as IPU 104 , configured to process an
may be included in device 100 as FIG . 1 illustrates or may 35 instruction included in at least one of an idle time period
be external ( not shown ) to device 100 . Execution environ               policy component 450 , a packet generator component 452 ,
ment 102 may include one or more internal and /or external                and a net out- port component 454, a idle timeperiod monitor
input devices. External input devices may be connected to                 component 456 , and a connection state component 458
device 100 via corresponding communication interfaces                     illustrated in FIG . 4a .
such as a serial port, a parallel port , and / or a universal serial 40      A system for sharing information for detecting an idle
bus (USB ) port. Input device adapter 110 receives input and              TCP connection performing the method illustrated in FIG . 3
provides a representation to bus 116 to be received by IPU                includes an execution environment, such as execution envi
104 , physical IPU memory 106 , and / or other components                 ronment 102 in FIG . 1 , including an instruction processing
included in execution environment 102 .                                   unit, such as IPU 104 , configured to process an instruction
   Output device 130 in FIG . 1 exemplifies one or more 45 included in at least one of a net in -port component 460 , an
output devices that may be included in and /or may be                     idle time period option handler component 462, an option
external to and operatively coupled to device 100. For                    attribute handler component 464 illustrated in FIG . 4b .
example , output device 130 is illustrated connected to bus                 Components illustrated in FIG . 4a may be adapted for
 116 via output device adapter 112. Output device 130 may performing the method illustrated in FIG . 2 in a number of
be a display device. Exemplary display devices include 50 execution environments. Components illustrated in FIG . 4b
liquid crystal displays (LCDs), light emitting diode (LED ) may be adapted for performing the method illustrated in
displays , and projectors. Output device 130 presents output FIG . 3 in a number of execution environments . FIG . 5 is a
of execution environment 102 to one or more users . In some               block diagram illustrating adaptations and / or analogs of the
embodiments, an output device is a device such as a phone ,               components of FIG . 4a and FIG . 46 in exemplary execution
a joystick , and/ or a touch screen . In addition to various types 55 environment 502 including or otherwise provided by one or
of display devices , exemplary output devices include print               more nodes . The method depicted in FIG . 2 and the method
ers , speakers, tactile output devices such asmotion produc               depicted in FIG . 3 may be carried out by some or all of the
ing devices, and other output devices producing sensory exemplary components and / or their analogs .
information detectable by a user.                                 The components illustrated in FIG . 4 and FIG . 5 may be
   A device included in or otherwise providing an execution 60 included in or otherwise may be combined with some or all
environment may operate in a networked environment com -       of the components of FIG . 1 to create a variety of arrange
municating with one ormore devices (not shown ) via one or                ments of components according to the subject matter
more network interfaces . The terms " communication inter -               described herein .
face ” and “ network interface ” are used interchangeably .                 FIG . 6 illustrates first node 602 and second node 604 as
FIG . 1 illustrates network interface adapter 114 as a network 65 exemplary devices included in and/or otherwise adapted for
interface included in execution environment 102 to opera -                providing a suitable execution environment, such as execu
tively couple device 100 to a network . The terms “ network               tion environment 502 illustrated in FIG . 5 , for an adaptation
           Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 16 of 25


                                                    US 9 ,923,996 B1
                                                                                          10
of the arrangement of components in FIG . 4a and an               network may be and/or may include an internet . Analo
adaptation of the arrangement of components in FIG . 4b . As      gously , IP layer component 514 interprets data , received
illustrated in FIG . 6 , first node 602 and second node 604 are from link layer component 512 as IP protocol data and
operatively coupled to network 606 via respective network detects IP packets in the received data . IP layer component
interfaces enabling first node 602 and second node 604 to 5 514 may strip off IP layer specific data and transfer the
communicate . FIG . 7 is a message flow diagram illustrating payload of one or more IP packets to TCP layer component
an exemplary exchange of messages within and between            506
 first node 602 and second node 604 according to the subject      In FIG . 5 , IP layer component 514 is operatively coupled
matter described herein .                                        to TCP layer component 506 . TCP layer component 506 is
   As stated , the various adaptations of the arrangements of 10 configured to provide a TCP connection over network 606
components in FIG . 4a and in FIG . 4b described herein are      for sending and /or receiving packets included in the TCP
not
nd    exhaustive .                                                connection between two nodes exemplified by first node 602
   In FIG . 5 , execution environment 502 illustrates a net -     and second node 604 .
work application 504 operating in a node configured to    In a TCP connection including first node 602 and second
communicate with one or more other nodes via the TCP 15 node 604 , first node 602 may include a first TCP connection
supported by TCP layer component 506 . For example , first        endpoint and second node 604 may include a second TCP
node 602 may be included in and/ or provide execution             connection endpoint . The first and second TCP connection
environment 502 . Network application 504 may be a first          endpoints identify the TCP connection . The TCP connection
application configured to communicate with an application         may have other identifiers, in addition to the included
operating in second node 604 via network 606 . Second node 20 endpoints .
604 may be included in and / or provide another instance of     Components of execution environment 502 , in an aspect,
execution environment 502 . The operation ofboth first node  m ay interoperate with TCP layer component 506 directly . In
602 and second node 604 are described with respect to             another aspect, one or more components , such as network
execution environment 502 . For ease of illustration , both       application 504 , may interoperate with TCP layer compo
first node 602 and second node 604 are configured with 25 nent 506 indirectly . Network application 504 may exchange
adaptations of the arrangement in FIG . 4a and the arrange - data with TCP layer component 506 via sockets component
ment in FIG . 4b . As such , the description of components and 518 and /or an analog of sockets component 518 . Alterna
corresponding operations with respect to execution environ -      tively or additionally, network application 504 may com
ment 502 in FIG . 5 is applicable to both first node 602 and municate with a remote node via an application protocol
second node 604 in FIG . 6 .                                   30 layer illustrated by application protocol layer component
   In FIG . 5 , network interface card (NIC ) 508 is an exem -    520. Many application protocols currently exist and new
plification of a network interface illustrated in FIG . 1 by      application protocols will be developed . Exemplary appli
network interface adapter 114 . NIC 508 includes a physical       cation layer protocols include hypertext transfer protocol
layer component 510 operatively coupling execution envi hvi       (HTTP ), file transfer protocol (FTP ), and extensible mes
ronment 502 to one or more physical media for carrying 35 saging and presence protocol (XMPP ).
communication signals. The media may be wired , such as an  TCP layer component 506 in FIG . 5 may receive data
Ethernet LAN operating over CAT 6 cabling, or may be              from any of various sources for transmitting in correspond
wireless such as an 802 . 11n LAN . Other exemplary physical      ing TCP connections to various corresponding identified
layer protocols and corresponding media are identified            TCP connection endpoints in one or more network nodes.
above .                                                 40 FIG . 5 illustrates application in -port ( app in - port) compo
  NIC 508 may also include a portion of link layer com - nent 522 providing an interface component for receiving
ponent 512 . Link layer component 512 may provide for             data to transmit in a TCP connection . FIG . 5 illustrates TCP
communication between two nodes in a point-to - point com -       layer component 506 includes packet generator component
munication and /or two nodes in a local area network (LAN ) .     552 configured to package data received by application
Exemplary link layers and , their protocols have been 45 in - port component 522 for transmitting in one or more TCP
described above including FDDI, ATM , and Ethernet. A        packets . The one or more TCP packets are provided to IP
portion of link layer component 512 is external to NIC 508 . layer component 514 via net out- port component 554 exem
The external portion may be realized as a device driver for p lifying an output interface component.
NIC 508 .                                                       Analogously, TCP layer component 506 interprets data
  Link layer component 512 may receive data formatted as 50 received from IP layer component 514 via net in -port
one or more internet protocol (IP ) packets from internet         component 560 . The data is interpreted as TCP data and TCP
protocol (IP ) layer component 514 . Link layer component         packets are detected in the received data by net in -port
512 packages data from IP layer component 514 according           component 560 and/or packet handler component 516 . FIG .
to the particular link layer protocol supported . Analogously ,   5 illustrates TCP layer component 506 includes packet
link layer component 512 interprets data , received as signals 55 handler component 516 to strip off and /or otherwise process
transmitted by the physical media operatively coupled to TCP layer specific data. Packet handler component 516
physical layer component 510, according to a particular link interoperates with application out-port (app out-port ) com
layer protocol supported . Link layer component 512 may           ponent 524 to transfer data in the TCP packet included in a
strip off link layer specific data and transfer the payload of TCP data stream to sockets component 518 , application
link layer transmissions to IP layer component 514 .          60 protocol layer 520 , network application 504 , and/ or other
   IP layer component 514 illustrated in FIG . 5 is configured components associated with the local endpoint of the TCP
to communicate with one or more remote nodes over a LAN           connection . Detailed information on the operation of TCP is
and /or a network of networks such as an intranet or the          included in RFC 793 .
Internet. IP layer component514 may receive data formatted  With reference to the method illustrated in FIG . 2 , block
as TCP packets from TCP layer component 506 . IP layer 65 202 illustrates the method includes receiving, by a first node ,
component 514 packages data from TCP layer component              first idle information for detecting a first idle time period
506 into IP packets for transmission across a network . The       during which no TCP packet including data in a first data
         Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 17 of 25


                                                     US 9 ,923,996 B1
                         11
stream sent in the TCP connection by a second node is                 detecting an idle time period . The duration may be specified
received by the first node . Accordingly , a system for sharing      according to various measures of time including seconds,
information for detecting an idle TCP connection includes            minutes , hours , and/ or days .
means for receiving, by a first node, first idle information for        Alternatively or additionally, idle information may
detecting a first idle timeperiod during which no TCP packet 5 include and/or identify a generator for determining a dura
including data in a first data stream sent in the TCP con -    tion of time for detecting an idle time period . An exemplary
nection by a second node is received by the first node . For    generator may include a formula, an expression , a function ,
example , as illustrated in FIG . 4a, idle time period policy   a policy, and /or other mechanism for generating and/or
component 450 is configured for receiving , by a first node, otherwise identifying a duration of time.
first idle information for detecting a first idle time period 10 In an aspect, one or more algorithms for generating a
during which no TCP packet including data in a first data       duration of time for detecting an idle time period may be
stream sent in the TCP connection by a second node is associated with identifiers . The algorithm identifiers may be
received by the first node.                                     standardized within a group of nodes including first node
   FIG . 5 illustrates idle time period (ITP ) policy component       602 and second node 604 . The received idle information
550 as an adaptation of and/ or analog of ITP policy com - 15 may include and/ or reference an algorithm identifier. First
ponent 450 in FIG . 4a . One or more idle time period policy  node 602 and second node 604 may each maintain an
components 550 operate in execution environment 502 .                 association between one ormore of the algorithm identifiers
  Message 702 in FIG . 7 illustrates a communication                  and a duration generator such as a function and/ or a class
including and/ or otherwise identifying idle information              configured to perform the identified algorithm .
received by ITP policy component 550 . Message 702 may 20               A duration generator may determine the duration of time
take various forms in various aspects . Exemplary forms for           for detecting an idle time period based on one or more
message 702 include a function /method invocation , a mes-            attributes accessible to one or both of first node 602 and
sage passed via a message queue, data transmitted via a pipe ,  second node 604 . Exemplary attributes include a measure of
a message received via a network , and / or a communication    network latency, a measure of network congestion , an indi
via a shared location in IPU memory and /or secondary 25 cation of the availability of a particular resource , a user
storage .                                                       specified attribute , a security attribute, an energy usage
   Idle information may be received from a configuration       attribute, a user attribute such as role of the user , and / or a
storage location for TCP layer component 506 in an IPU         measure of bandwidth supported by NIC 508 and/ or a
memory and / or in secondary storage 108 . The configured      physical network medium operatively coupled to NIC 508 .
idle information may be maintained and / or otherwise man - 30          Alternatively or additionally , idle information may
aged by settings service component 526 configured to main -           include a parameter such as one or more of the attributes
tain and /ormanage various options or settings for TCP layer          identified in the previous paragraph for use in a duration
component 506 and /or one or more TCP connections.             generator for determining a duration of time for measuring
   In an aspect, network application 504 provides idle infor - and /or otherwise detecting an idle time period.
mation to ITP policy component 550 via settings service 35 ATCP connection may be identified by its endpoints . First
component 526 interoperating with sockets component 518 .            node 602 and /or second node 604 may include an endpoint
Sockets component 518 and /or TCP layer component 506                 of the TCP connection . Alternatively or additionally , first
may support TCP options applicable globally for some or all           node 602 and /or second node 604 may include a proxy
TCP connections and/or may support TCP options on a per               endpoint representing an endpoint in a TCP connection .
connection basis . Per connection TCP options may override 40 Nodes, that provide a network address translation (NAT )
global TCP options if global options are also supported . In  service , are exemplary nodes including proxy endpoints .
another aspect, idle information may be received from           Anode including a TCP connection endpoint is referred to
and / or otherwise received based on information via appli-           as a host. Hosts are typically user devices and / or servers that
cation protocol layer 520 , via sockets component 518 ,               typically operate at the edge of a network . While endpoints
and / or directly from network application 504 .                   45 of most TCP connections are not typically included in
   Application protocol layer 520 may provide idle infor - network nodes for relaying, routing, and /or otherwise for
mation to ITP policy component 550 via settings service warding TCP packet data within a network such as routing
component 526 and , optionally , via sockets component 518 . nodes and switching nodes . Such network nodes may
Idle information provided by application protocol layer 520  include one or more connection endpoints for one or more
may be based on data received from network application 50 respective TCP connections . It should be understood that the
504 , based on a particular configuration of application     term " host” refers to a role played by a device in a network .
protocol layer 520 , and/ or received from a user and /or First node 602 and/ or second node 604 may play the role of
administrator of one or both of network application 504 and           a host in a TCP connection and / or may be proxy nodes .
application protocol layer 520 .                                  A node is referred to as being in or included in a TCP
   In an aspect, the idle information received may be based 55 connection when the node includes an endpoint of the
on a previous ITP header identified in a packet in the TCP connection and /or includes a proxy for a connection end
connection received by first node 602 from second node 604.          point, referred to as a proxy endpoint. A proxy endpoint and
The previous packet may be received by net in - port com -            an endpoint in a TCP connection may be in the same node
ponent 560. The previous ITP header may be detected by or in different nodes .
ITP option handler component 562 interoperating with 60 In FIG . 5 , connection state component 558 may maintain
packet handler component 516 . Idle information may be state information for one or more TCP connection endpoints
identified and /or otherwise determined by ITP option han             and/or proxy endpoints of corresponding TCP connections
dler component 562 . ITP policy component 550 may inter-              included in an instance of an execution environment, such as
operate with ITP option handler component 562 to receive    execution environment 502, included in and /or provided by
the idle information .                                   65 first node 602 or second node 604 .
   Idle information received , determined , and /or otherwise           First node 602 and / or second node 604 may play a role of
identified may include and/or identify a duration of time for         a proxy node for a node including a TCP connection
         Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 18 of 25


                                                       US 9,923 ,996 B1
                               13                                                                 14
endpoint. First node 602 and / or second node 604 may                   Packet generator component 552 in FIG . 5 may receive
include a proxy endpoint representing an endpoint in a TCP           idle information and /or information based on the received
connection . A proxy node forwards TCP packet data , sent by         idle information from ITP policy component 550 . Whether
a host including a TCP connection endpoint, to another host and when packet generator component 552 receives infor
including a corresponding connection endpoint represented 5 mation for including an idle time period (ITP ) header in a
by a proxy endpoint included in the proxy node and vice TCP       TCP packetmay depend on a current state of the associated
versa. Exemplary proxy nodes in addition to including interoperate     connection . In FIG . 5 , ITP policy component 550 may
routing and /or switching capabilities may include a bridge , mine whetherwithandconnection
                                                                                      when    to
                                                                                                    state component 558 to deter
                                                                                                  provide   information to packet
a hub , a repeater , a gateway, and a firewall .            ut 10 generator component    552    for  including an ITP header in a
   In an aspect, a TCP keep -alive option , a TCP user timeout, TCP packet.
a retransmission timeout, an acknowledgment timeout, and /          In an aspect, an ITP header may be included in a packet
or another timeout associated with a TCP connection may be exchanged during setup of TCP connection . RFC 793
modified based on the first idle information .
   For example , in FIG . 5 , ITP policy component 550 15 describes
                                                                  connection
                                                                            a "three -way handshake” for establishing a TCP
                                                                             . The synchronization requires each side to send
operating in first node 602 may modify an attribute of a TCP it 's own initial   sequence number and to receive a confirma
keep -alive option provided by one or more keep -alive com -         tion of it in acknowledgment from the other side . Each side
ponents that may include settings service component 526 . must also receive the other side 's initial sequence number
Modifying a keep - alive attribute may include creating the and send a confirming acknowledgment.
attribute, deleting the attribute , and /or modifying the attri- 20 1) A™B SYN my sequence number is X
bute . ITP policy component 550 may interoperate with                  2 ) A B ACK your sequence number is X
settings service component 526 , connection state component        3 )A B SYN my sequence number is Y
558 , and /or a keep - alive option handler component (not        4 )A B ACK your sequence number is Y
shown) to detect the existence and state of one or more           Because steps 2 and 3 can be combined in a single
keep -alive attributes in determining whether a keep -alive 25 message this is called the three way (or three message )
option is active and/ or in identifying its current state .     handshake .
   In response to identifying the idle information , ITP policy   Other message exchanges may be used in setting up a
component 550 may activate, disable , and /or modify the             TCP connection as those skilled in the art will understand .
state of the keep -alive option via interoperation with one or Such other exchanges are not currently supported by the
more of settings service component 526 , connection state 30 TCP as described in RFC 793 . The specified “ three -way
component 558 , and / or a keep - alive option handler. Thus, in     handshake ” and other patterns of message exchange for
response to identifying the idle information , ITP policy            setting up a TCP connection include packets that are con
component 550 may prevent and /or alter the time a keep - sidered to be in the TCP connection for purposes of this
alive packet is sent to second node 604 from first node 602 .  disclosure . Including an ITP header may be restricted to
   Alternatively or additionally , ITP policy component 550 35 packets exchanged in connection setup , excluded from pack
operating in first node 602 may modify an attribute associ-          ets exchanged during connection establishment, or allowed
ated with an acknowledgment timeout configured for TCP               in one or more packets exchanged during connection estab
layer component 506 . Modifying an acknowledgment tim -              lishments and in packets exchanged after connection setup .
eout attribute may include creating the attribute , deleting the       In an aspect, when connection state component 558
attribute , and /ormodifying the attribute . ITP policy compo - 40 and /or ITP policy component 550 determine an ITP header
nent 550 may interoperate with settings service component          should be included in a TCP packet based on received idle
526 , connection state component 558 , and /or an acknowl-           information , packet generator component 552 may include
edgment option handler component (not shown ) to detect the          the ITP header in a next TCP packet generated in response
existence and state of one or more packet acknowledgment             to data received via application in -port component 522 for
attributes . In response to identifying the idle information , 45 sending to first node 602 . In another aspect, packet generator
ITP policy component 550 may modify the state of the                 component 552 may send the ITP header in a TCP packet in
packet acknowledgment option . Thus, in response to iden -           the TCP connection with no data included in the TCP data
tifying the idle information, ITP policy component 550 may           stream sent by first node 602 to second node 604 . Such a
prevent and / or alter the time an acknowledgment is sent in         packet is referred to as an empty Packet generator compo
a packet in a TCP connection .                               50      nent 554 may send the empty TCP packet when TCP layer
   Returning to FIG . 2 , block 204 illustrates the method           component 506 has no for data from an application in second
further includes generating a TCP packet including a first           node 604 to send in the TCP data stream to first node 602 .
idle time period header identifying metadata for the first idle        Packet generator component 552 may generate a packet
time period based on the first idle information . Accordingly,       according to the TCP specifications and may include a
a system for sharing information for detecting an idle TCP 55 header identified as an ITP header in accordance with
connection includes means for generating a TCP packet                specifications for including TCP option headers in a TCP
including a first idle timeperiod header identifying metadata        packet. See RFC 793 for more details . FIG . 8 illustrates a
for the first idle time period based on the first idle informa       format or structure for a TCP packet 802 as described in
tion . For example , as illustrated in FIG . 4a , packet generator   RFC 793 . Each " + " character in FIG . 8 , indicates a bit
component 452 is configured for generating a TCP packet 60 boundary . TCP packet 802 specifies a location and format
including a first idle timeperiod header identifying metadata for including a source port 804 portion including an iden
for the first idle time period based on the first idle informa-      tifier for an endpoint of the TCP connection for a sending
tion .                                                               node and a destination port 806 including an identifier for a
   FIG . 5 illustrates packet generator component 552 as an   corresponding endpointof the TCP connection in a receiving
adaptation of and /or analog of packet generator component 65 node . IP packet 810 illustrates a format for an IP packet
452 in FIG . 4a . One or more packet generator components header for an IP packet including TCP packet data . Source
552 operate in execution environment 502 .                           address 812 specifies a location and format in an IP header
         Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 19 of 25


                                                     US 9 ,923,996 B1
                            15                                                                       16
for including a network address identifying a network inter          metadata provided to second node 604 . For example , first
face of the sending node , and destination address 814               node 602 may monitor a time period during which no
identifying a network interface for the receiving node. A            non -empty packets are sent or received in the TCP connec
network address and a port number identify a connection               tion . A keep -alive option handler and /or keep - alive compo
endpoint in a network . Two endpoints identify a TCP 5 nent ( not shown ) operating in first node 602 may set a
connection .                                                      keep - alive timer according to the timeout attribute , with a
   FIG . 8 also illustrates a format for an exemplary ITP         duration that will result in the keep -alive timer expiring
header 820 . A KIND location is specified for including an        before an idle time period can occur. In response to detecting
identifier indicating that the option is an idle time period      a keep - alive timeout, which may be indicated by the expi
(ITP ) option in an ITP header. Identifiers for option headers 10 ration of the keep - alive timer, the keep -alive option handler
are currently under the control of the Internet Assigned          and /or keep - alive policy component may provide informa
Numbers Authority (IANA ). Length field 824 identifies a              tion to packet generator component 552 to generate a TCP
length of an ITP header. An ITP data field 826 is specified           keep -alive packet. The packet generator component 552
 for including ITP header information for detecting an idle may provide the generated packet to net out-port component
time period as described herein                                15 554 for sending the TCP keep -alive packet to second node
    Those skilled in the art will recognize given this disclo - 604 to determine whether the TCP connection is active
sure that an ITP header may have other suitable formats and and /or to keep the TCP connection active .
may be included in a TCP packet in structures and locations         In another aspect, ITP policy component 550 operating in
other than those specified for TCP options in RFC 793 . An            first node 602 may set a timer, analogous to the keep - alive
equivalent or analog of an ITP headermay be included in a 20 timer described in the previous paragraph that expires before
footer of a protocol packet in an extension and/ or variant of        an time period can occur. In response the timer expiring, ITP
the current TCP.                                                      policy component 550 may provide idle information to
   ITP data field 826 in FIG . 8 may include and /or otherwise        packet generator component 552 to generate a TCP packet
identify metadata for the first idle time period . For example ,      including a second ITP header. Content of the second ITP
an ITP data field in a packet may include and/or otherwise 25 header may be based on the first idle information received ,
identify one or more of a duration of time for detecting an           data received from second node 604, information received
idle time period , a duration generator for determining a             from a network application that may be from a user, and/ or
duration of time for detecting an idle time period , and a            on any information accessible to TCP layer component 506
parameter for use in a duration generator for determining a           in execution environment 502 in first node 602 . The TCP
duration of time for measuring and detecting an idle time 30          packet generated by packet generator component 552 is
period .                                                              provided to IP layer component 514 via net out-port com
  Message 704 in FIG . 7 illustrates an invocation and/or             ponent 554 to send to second node 604 in the TCP connec
other access to packet generator component 552 for gener -            tion . Along with sending the message, first node 602 may
ating a TCP packet including an ITP header based on                   reset and /or otherwise restart detection of the first idle time
received idle information .                                        35 period . Thus, a second ITP header may be sent in a second
  Returning to FIG . 2 , block 206 illustrates the method             TCP packet by first node 602 to second node 602 along with
further includes sending the TCP packet in the TCP con -              restarting detection of the first idle time period . Alterna
nection to the second node to provide the metadata for the            tively , first node 602 may reset and initiate detection of an
first idle time period to the second node. Accordingly, a             idle time period with a different duration than the previous
system for sharing information for detecting an idle TCP 40 idle time period ,based on the idle information for generating
connection further includes means for sending the TCP       the second ITP header.
packet in the TCP connection to the second node to provide        Returning to FIG . 2, block 208 illustrates the method
the metadata for the first idle time period to the second node. further includes detecting the first idle time period based on
For example , as illustrated in FIG . 4a , the net out-port the first idle information . Accordingly, a system for sharing
component 454 is configured for sending the TCP packet in 45 information for detecting an idle TCP connection further
the TCP connection to the second node to provide the includes means for detecting the first idle timeperiod based
metadata for the first idle time period to the second node            on the first idle information . For example , as illustrated in
   FIG . 5 illustrates net out -port component 554 as an              FIG . 4a, the idle time period monitor component 456 is
adaptation of and /or analog of net out-port component 454            configured for idle time period monitor.
in FIG . 4a . One or more net out- port components 554 50 FIG . 5 illustrates idle timeperiod monitor component 556
operate in execution environment 502 . Net out-port compo - as an adaptation of and /or analog of idle timeperiod monitor
nent 554 is illustrated operatively coupled to packet genera -        component 456 in FIG . 4a . One or more idle time period
tor component 552 . Net out-port component 554 may                    monitor components 556 operate in execution environment
receive TCP packet data from packet generator component               502.
552 and interoperate with IP layer component 514 to send 55 In an aspect, in response to receiving the first idle infor
the TCP packet in one or more IP packets via network 606 mation , ITP policy component 550 may store a value rep
to second node 604. Message 706 . 1 in FIG . 7 illustrates a resenting a duration of time in a configuration storage
TCP packet including an ITP header sent by first node 602             location . Alternatively , or additionally , ITP policy compo
and received by second node 604.                               nent 550 may invoke a duration generator to determine a
  In one aspect , an ITP header may be sent to make sending 60 duration of time for detecting the idle time period . The
one or more TCP keep - alive packets by a partner node in the  duration generator may be preconfigured for the TCP con
connection unnecessary. A receiver of a packet including an nection and/or may be identified based on the idle informa
ITP header, such as second node 604, may keep a TCP tion received . As described , the invoked generator may be
connection alive based on information in the ITP header.       invoked with a parameter included in and / or otherwise
   In another aspect, first node 602 may set a keep - alive 65 identified based on the received idle information .
timeout attribute based on a duration of the first idle time            ITP policy component 550 may interoperate with ITP
period identified in the first idle information and / or in the       monitor component 556 to identify the duration for detecting
          Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 20 of 25


                                                      US 9,923 ,996 B1
                               17                                                                 18
the idle time period . ITP monitor component 556 , in various         Message 710 . 1 illustrates a call and/or other communi
aspects , may receive information including and /or otherwise       cation between ITP monitor component 556 and a timer
identifying a duration of time, a duration generator , and /or      component in first node 602 to set a timer included in
a parameter for a duration generator. ITP monitor compo             detecting an idle time period . Prior to the setting the timer,
nent 556 may initiate and / or restart a process for detecting 5 first node 602 and second node 602 may be active in
an idle time period . In an aspect, ITP monitor component           exchanging TCP packets as illustrated by messages includ
556 detects and/or otherwise identifies a beginning of a            ing message 706 .2 through message 706 .n . Those skilled in
potential idle time period based on one or more specified the art will recognize that detection of an idle time period
events .                                                        may not include explicitly and / or directly using a timer. ITP
   In an aspect, detecting the first idle time period by ITP 10 monitor component 556 may monitor other events as a
monitor component 556 may include detecting a time period           proxy or indirect mechanism for initiating detection and
in the idle time period during which first node 602 has             detecting an idle time period.
received acknowledgment for all data sent via the TCP                  ITP monitor component 556 may detect one or more
connection in the TCP data stream by first node 602 to              events configured to indicate that an idle time period has
second node 604 . Further, the first idle time period may 15 occurred . For example , expiration of a timer or multiple
include a time period during which first node 602 has sent          associated timers may be interpreted by ITP monitor com
one or more TCP packets to second node 604 to acknowl-              ponent 556 as marking an occurrence of the first idle time
edge all data received in a TCP data stream in the TCP period . Message 710 .2 illustrates ITP monitor component
connection from second node 604 to first node 602 . Detect .  556 receiving information identifying expiration of a timer
ing the first idle timeperiod by ITP monitor component 556 20 for detecting the first idle time period .
may include detecting that all received data has been                  In a further aspect, in response to detecting the expiration
acknowledged and/ or that all sent data has been acknowl-           of a timer set as described above , a TCP keep -alive packet
edged .                                                             may be sentby first node 602 to determine whether the TCP
   In an aspect, ITP policy component 550 may include a             connection is action and/ or to keep the TCP connection
policy with a rule indicating that an idle time period cannot 25 active. When the keep - alive packet is sent, an acknowledg
begin while a TCP packet sent by first node 602 remains             ment timer may be set. If a timeout of the acknowledgment
unacknowledged by second node 604. ITP policy compo -               timer is detected indicating no TCP packet has been received
nent 550 may prevent ITP monitor component 556 from                 acknowledging the keep -alive packet, the first idle time
initiating detection of an idle time period while unacknowl- period may be detected in response to and/ or otherwise
edged data exists . In a further aspect, a time duration may be 30 based on the timeout of the acknowledgment timer.
associated and /or included in the policy identifying a limit to       In FIG . 5 , ITP policy component 550 in first node 602
a period of waiting to receive acknowledgment of TCP                may provide a duration identified based on the received idle
packet data sent by first node 602 . In one aspect, waiting for     information to a keep - alive monitor component (not shown ).
lack of an acknowledgment for an empty packet does not              The keep - alive monitor component may configure a keep
delay detection of an idle time period , while in another 35 alive timer to expire based on the identified duration . In
aspect ITP monitor component 556 will not initiate detection        response to detecting expiration of the keep - alive timer, ITP
while an empty packet remains unacknowledged .                      monitor component 556 may invoke packet generator com
  In an aspect, idle information , received by a node may be        ponent 552 to generate a TCP keep - alive packet . First node
included in and / or otherwise based on a previous idle time 602 may send the TCP packet to second node 604 . The TCP
period header identified in a previous TCP packet received 40 keep -alive packetmay be sent to prevent detection of an idle
in the TCP connection by the node from a remote node prior time period by second node 604 and/ or may otherwise be
to sending an ITP header based on the idle information by sent to detect by first node 602 whether the TCP connection
the node. For example , the first idle information received by is active.
ITP policy component 550 in first node 602 may be based on        First node 602 may set an acknowledgment timer asso
an idle time period header included a TCP packet in the TCP 45 ciated with sending the packet. If the acknowledgment timer
connection sent by second node 604 and received by first            expires before a TCP packet is received from second node
node 602 prior to sending the first TCP packet by first node        602 acknowledging the packet sent, ITP monitor component
602. The exchange ofITP headers may include a negotiation           556 may detect the idle time period in response to and /or
between first node 602 and second node 604 .                        otherwise based on expiration of the acknowledgment timer.
   A duration of time may be identified based on the idle 50          Receiving a packet from second node 604 included in the
information received by ITP policy component in first node          TCP connection is an event that, in various aspects , may
602. A timer may be set according to the identified duration        directly and /or indirectly indicate the beginning of a poten
Detecting the first idle time period may include and /or tial idle time period . A potential idle time period may begin
otherwise may be based on detecting the timer expiration . at some specified point during and/or after processing a
ITP monitor component 556 may set a timer configured to 55 received TCP packet. In one aspect, an empty TCP packet
expire in a time duration identified based on the first idle        may be received while a potential idle time period is being
information received by ITP policy component 550 . The              monitored . That is, a beginning of the potential idle time
identified duration may be longer, shorter, or equal to a           period has been detected . In response to receiving the empty
duration of the idle time period. ITP monitor component 556          TCP packet,monitoring of the current potential time period
may use multiple timers . ITP monitor component 556 may 60 may be aborted . Further, in response to receiving the empty
recalculate and/or otherwise generate a new idle duration           TCP packet, a beginning of a next potential idle time period
based on the idle information at one or more times during           may be detected .
detection of the first idle time period . That is , a duration of     In FIG . 5 , ITP policy component 550 and ITP monitor
an idle time period may be static and/ or may be dynamic ,   component 556 may operate to reset and/ or initiate detection
changing based on attribute information accessible during 65 of an idle time period in response to receiving an empty TCP
the detection process and/ or based on one or more duration packet. First node 602 may receive an empty packet. In
generators .                                                        response, ITP monitor component 556 may receive an event
         Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 21 of 25


                                                      US 9 ,923,996 B1
                               19                                                                20
and / or other indication to reset detection of an idle time       a TCP packet by the detecting node to reset the TCP
period . Resetting the detecting process may be based on           connection . According to RFC 793 , first node 602 may send
whether or not a received empty TCP packet matches a               a TCP packet including a reset (RST) bit set to “ 1” to
specified condition. ITP option handler component 562 may          indicate a connection reset. Deactivating the TCP connec
be configured to determine whether a received empty TCP 5 tion may include, alternatively or additionally, releasing a
packet matches the condition . If ITP option handler com -         resource allocated for maintaining and /or activating the TCP
ponent 562 determines the empty packet matches the con -           connection .
dition , ITP monitor component 556 may be instructed to              With respect to the method illustrated in FIG . 3 , block 302
reset and /or restart detection of the first idle time period      illustrates the method includes receiving , by a second node
including detecting the beginning of a next potential time 10 from a first node , a first transmission control protocol ( TCP )
period.                                                       packet in a TCP connection . Accordingly , a system for
   The condition may match received TCP packets including          sharing information for detecting an idle TCP connection
ITP headers and /or other TCP option headers. A condition       includes means for receiving, by a second node from a first
may match a port number and /or other field in TCP packet. node , a first transmission control protocol ( TCP ) packet in a
 A condition may further be based on a network address in an 15 TCP connection . For example , as illustrated in FIG . 4b , the
IP header including the TCP packet.                                net in -port component 460 is configured for receiving, by a
   In a further aspect, first node 602 may receive via network     second node from a first node , a first transmission control
606 from second node 604 a TCP packet in the TCP                   protocol ( TCP ) packet in a TCP connection .
connection including an second ITP header. Message 706 .2            FIG . 5 illustrates net in -port component 560 as an adap
in FIG . 7 illustrates the TCP packet sent by second node 604. 20 tation of and/ or analog of net in -port component 460 in FIG .
ITP option handler component 562 may identify the second           4b . One or more net in -port components 560 operate in
ITP header received from second node 604 . The identified          execution environment 502 .
second ITP header may be for detecting by first node 602 an          As described above , net in -port component 560 in FIG . 5
idle time period , during which no TCP packet in the TCP           may operate in an instance of execution environment 502
connection is received , by the first node 602 that includes 25 and / or an analog included in and / or including second node
data in the first TCP data stream from second node 604 . The       604 . The TCP packet, illustrated by message 706 .1 in FIG .
first idle time period may be detected by ITP monitor              7 and described above , may be received by net in -port
component 556 in first node 602 based on the second ITP            component 560 in second node 604 . The TCP packet may
header and based on the received idle information . The            include data in a second TCP data stream sent by first node
second ITP header received in the TCP packet from second 30 602 to second node 604 to deliver to a user of TCP layer
node 604 may be based on the first ITP header in the TCP           component 506 in second node 604 such as network appli
packet sent in the TCP connection by first node 602 to             cation 504 . Alternatively , the TCP packet may be an empty
second node 604.                                                   TCP packet . The received TCP packet may be a packet
  In some aspects, the first node and second node 604 may          included in setting up the TCP connection as described
continue to exchange ITP headers . Information in the 35 above.
exchanged ITP headers may be based on ITP headers                    Returning to FIG . 3 , block 304 illustrates the method
received in the TCP connection and/or on data accessible           further includes detecting a first idle time period header, in
locally to one or both of the nodes. In some aspects, the          the first packet, identifying metadata for a first idle time
exchange may be a negotiation while in other the exchange          period , detectable by the first node, during which no TCP
may simply be informational.                              40       packet including data in a first TCP data stream sent in the
   Returning to FIG . 2 , block 210 illustrates the method         TCP connection by the second node is received by the first
further includes deactivating the TCP connection in response       node . Accordingly, a system for sharing information for
to detecting the first idle time period . Accordingly , a system   detecting an idle TCP connection includes means for detect
for sharing information for detecting an idle TCP connection ing a first idle time period header, in the first packet,
further includes means for deactivating the TCP connection 45 identifying metadata for a first idle time period , detectable
in response to detecting the first idle time period . For by the first node , duringwhich no TCP packet including data
example, as illustrated in FIG . 4a , the connection state in a first TCP data stream sent in the TCP connection by the
component 458 is configured for deactivating the TCP second node is received by the first node. For example , as
connection in response to detecting the first idle time period . illustrated in FIG . 4b , idle time period option handler
   FIG . 5 illustrates connection state component 558 as an 50 component 462 is configured for detecting a first idle time
adaptation of and/ or analog of connection state component period header, in the first packet, identifying metadata for a
458 in FIG . 4a . One or more connection state components          first idle time period , detectable by the first node, during
558 operate in execution environment 502 .                         which no TCP packet including data in a first TCP data
  When ITP monitor component 556 in first node 602                 stream sent in the TCP connection by the second node is
detects an idle timeperiod , ITP monitor component 556 may 55 received by the first node .
provide an indication to connection state component 558.              FIG . 5 illustrates idle time period option handler compo
The indication may indicate that the idle time period for the      nent 562 as an adaptation of and /or analog of idle time
TCP connection has been detected and / or otherwise may            period option handler component 462 in FIG . 4b . One or
instruct connection state component 558 and /or other com - more idle time period option handler components 562 oper
ponents in TCP layer component 506 to deactivate the TCP 60 ate in execution environment 502 .
connection . Message 712 in FIG . 7 illustrates a communi-     In FIG . 5 , ITP option handler component 562 is opera
cation to deactivate the TCP connection communicated in     tively coupled to packet handler component 516 The TCP
response to detecting the idle time period .                packet, including the ITP header sent by first node 602, may
   Deactivating the TCP connection may include closing the be received , and identified as a TCP packet by net in -port
TCP connection . A TCP connection may be closed using a 65 component 560 operating in second node 604 . As illustrated
three -way handshake packet exchange described in RFC       in FIG . 5 , net in - port component 560 and /or an analog of net
793 . Deactivating the TCP connection may include sending in - port component 560 may provide and/or otherwise iden
           Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 22 of 25


                                                     US 9,923 ,996 B1
                             21
tify the received packet to packet handler component 516 .          option handler component 564 may interoperate with set
Packet handler component 516 may detect various portions            tings service component 526 , connection state component
of the TCP packet according to the TPC packet 802 structure      558, and /or an acknowledgment policy component (not
as illustrated in FIG . 8 . Alternatively , packet handler com - shown ) to detect the existence and state of one or more
ponent 516 may provide some or all of the packet to various 5 packet acknowledgment attributes . In response to identify
components in TCP layer component 506 to identify por- ing the idle information , attribute option handler component
tions of the packet according to the TCP specification and /or      564 may modify the state of the packet acknowledgment
according to a particular implementation .                          option . Thus, in response to identifying the idle information ,
   The ITP header sent by first node 602 may be received by         attribute option handler component 564 may prevent and /or
and / or otherwise identified by ITP option handler compo - 10 alter the time an acknowledgment is sent in a packet data
nent 562 . Message 708 in FIG . 7 exemplifies activation of         from second node 604 to first node 602 in the TCP connec
ITP option handler component 562 for detecting the ITP              tion .
header in the TCP packet received from first node 602 by               As described herein an ITP header for detecting an idle
second node 604 .                                                   time period for a TCP connection may serve a number of
   In various aspects , ITP option handler component 562 15 purposes. A first node in a TCP connection may via an ITP
operating in second node 604 may detect and / or otherwise     header inform and / or otherwise identify to a second node in
determine a duration of time for associated with detection of  the connection one or more durations for detecting an idle
                                                               time period by one or both nodes . Given multiple purposes ,
the idle time period by first node 602 , a duration generator, time
and / or a parameter for a duration generator. The first idle       one or more types of ITP headers may be supported and/ or
time period header may identify metadata including and/ or          an ITP header may be structured to support one or more of
identifying for detection of the first idle time period by first - the described services. An exchange of ITP headers may be
node 602 a duration of time, a generator for determining a informational and/or may be included in negotiation
duration of time, and /or an input for determining a duration       between two nodes included in a TCP connection . When
of time.                                                            used in a negotiation , an ITP header may be included in a
   Returning to FIG . 3, block 306 illustrates the method yet       negotiation protocol that has an identifiable end during a
further includes modifying, based on the metadata , by the 25 portion of the existence of a TCP connection or may be
second node a timeout attribute associated with the TCP       included in a negotiation that may remain ongoing through
connection. Accordingly , a system for sharing information out the existence of a TCP connection. Those skilled in the
for detecting an idle TCP connection includes means for             art will recognize the list of services in this paragraph is not
modifying , based on the metadata , by the second node a            exhaustive.
timeout attribute associated with the TCP connection . For 30    It should be understood that the various components
example , as illustrated in FIG . 4b , the option attribute   illustrated in the various block diagrams represent logical
handler component 464 is configured for modifying , based           components that are configured to perform the functionality
on the metadata , by the second node a timeout attribute            described herein and may be implemented in software ,
associated with the TCP connection .                                hardware , or a combination of the two . Moreover, some or
   FIG . 5 illustrates option attribute handler component 564 35 all of these logical components may be combined , somemay
as an adaptation of and/or analog of option attribute handler be omitted altogether, and additional components may be
component 464 in FIG . 4b . One or more option attribute added while still achieving the functionality described
handler components 564 operate in execution environment             herein . Thus, the subject matter described herein may be
502 .                                                                embodied in many different variations, and all such varia
   In an aspect, ITP option handler component 562 may one           tions are contemplated to be within the scope of what is
or more attribute option handler components 564 to modify 40 claimed .
one or more corresponding attributes of a keep - alive option , To facilitate an understanding of the subject matter
a TCP user timeout, a retransmission timeout, an acknowl-           described above , many aspects are described in terms of
edgment timeout, and another timeout associated with the sequences of actions that may be performed by elements of
TCP connection , in response to identifying the ITP header. a computer system . For example , it will be recognized that
 The modifying may be based on the content of the ITP 45 the various actionsmay be performed by specialized circuits
header.                                                     or circuitry (e. g., discrete logic gates interconnected to
   For example , ITP option handler component 562 in sec - perform a specialized function ), by program instructions
ond node 604 may interoperate with a keep - alive attribute being executed by one or more instruction processing units ,
option handler component 564 directly and /or indirectly via   or by a combination of both . The description herein of any
settings service component 526 , connection state component 50 sequence of actions is not intended to imply that the specific
558 , and/ or a keep -alive policy component (not shown ) to        order described for performing that sequence must be fol
detect the existence and state of one or more keep -alive           lowed .
attributes in determining whether the keep - alive option is          Moreover, the methods described herein may be embod
active and /or the state of the keep -alive option.                 ied in executable instructions stored in a computer readable
   In response to identifying the idle time period header, ITP 55   medium for use by or in connection with an instruction
option handler component 562 may activate , disable , and/ or       execution machine , system , apparatus, or device, such as a
modify the state of the keep - alive option via interoperation      computer -based or processor - containing machine , system ,
with the keep -alive attribute option handler . Thus, in            apparatus, or device . As used herein , a " computer readable
response to identifying the idle information , attribute option     medium ” may include one or more of any suitable media for
handler component 564 may prevent and /or alter the time a          storing the executable instructions of a computer program in
keep - alive packet is sent by second node 604 to first node 60 one or more of an electronic , magnetic , optical, electromag
602 .                                                               netic , and infrared form , such that the instruction execution
   Alternatively or additionally , an attribute option handler      machine , system , apparatus , or device may read (or fetch )
component 564 may modify an attribute associated with a      the instructions from the computer readable medium and
packet acknowledgment option provided by TCP layer com -     execute the instructions for carrying out the described meth
ponent 506 in first node 602. Modifying a packet acknowl- 65 ods. A non - exhaustive list of conventional exemplary com
edgment attribute may include creating the attribute , delet -      puter readable media includes a portable computer diskette ;
ing the attribute , and/ or modifying the attribute . Attribute      a random access memory (RAM ); a read only memory
          Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 23 of 25


                                                    US 9,923 ,996 B1
                             23                                                                     24
(ROM ); an erasable programmable read only memory                       the second node includes a client, the client being con
(EPROM or Flash memory ); optical storage devices , includ                 figured such that the receiving is performed subsequent
ing a portable compact disc (CD ), a portable digital video                to sending, by the second node to the first node , another
disc (DVD ) , a high definition DVD (HD -DVDTM ), a Blu                    packet in advance of the second protocol connection
RayTM disc ; and the like .                                      5         being established including other metadata for the idle
   Thus, the subject matter described herein may be embod                  time period .
ied in many different forms, and all such forms are contem               4 . The apparatus of claim 3 wherein the metadata is the
plated to be within the scope of what is claimed . It will be
understood that various details may be changed without same             as the other metadata .
departing from the scope of the claimed subject matter. 10 5 . The apparatus of claim 3 wherein the metadata is
Furthermore, the foregoing description is for the purpose of different      from the other metadata .
                                                                   6 . The apparatus of claim 3 wherein the metadata is based
illustration only , and not for the purpose of limitation , as the
scope of protection sought is defined by the claims as set on the other metadata .
forth hereinafter together with any equivalents thereof            7 . The apparatus of claim 1 wherein the apparatus is
entitled to .                                                    15   configured such that the timeout attribute is specified in at
  All methods described herein may be performed in any                least one of a number of seconds or minutes.
order unless otherwise indicated herein explicitly or by             8 . The apparatus of claim 1 wherein the apparatus is
context. The use of the terms “ a ” and “ an ” and “ the ” and configured such that the metadata is used as input of an
similar referents in the context of the foregoing description algorithm for determining a duration of timeassociated with
and in the context of the following claims are to be construed 20 the timeout attribute .
to include the singular and the plural, unless otherwise             9 . The apparatus of claim 8 wherein the apparatus is
indicated herein explicitly or clearly contradicted by con        configured   such that the algorithm is determined , in
text. The foregoing description is not to be interpreted as           response to the identification of the metadata and based on
indicating any non - claimed element is essential to the prac   at least one particular attribute not related to the metadata .
tice of the subject matter as claimed .                       25 10 . The apparatus of claim 1 wherein the apparatus is
   I claim :                                                          configured such that the creation or the modification of the
   1 . An apparatus comprising:                                       timeout attribute results from a negotiation between the first
  a non - transitory memory storing a network application ;           node and the second node via a negotiation protocol specific
     and                                                    to the second protocol.
   one or more processors in communication with the non - 30 11 . The apparatus of claim 1 wherein the apparatus is
     transitory memory , wherein the one or more processors           configured for:
     execute the network application such that the network              detecting the idle time period based on the timeout
     application is configured to operate in accordance with                attribute ; and
     a first protocol including a transmission control proto             deactivating the second protocol connection in response
     col ( TCP ), the apparatus , when operating in accordance 35          to detecting the idle time period .
     with the first protocol to establish a TCP connection ,             12 . The apparatus of claim 1 wherein the apparatus is
     configured to :                                                  configured to utilize the second protocol instead of the TCP
     communicate a segment including at least one first               in order to permit negotiation , between the first node and the
       synchronize bit;                                               second node, of the timeout attribute , where a negotiated
     communicate a first acknowledgement of the segment, 40 timeout attribute is not available when operating in accor
        and at least one second synchronize bit ; and                 dance with the TCP, but is available when establishing the
     communicate a second acknowledgement;                            second protocol connection so as to permit the second
  wherein the network application is further configured to            protocol connection to be at least partially closed based on
     operate in accordance with a second protocol that is             the negotiated timeout attribute when the second protocol
     separate from the TCP , the apparatus, when operating 45 connection is inactive.
     in accordance with the second protocol to establish a      13 . The apparatus of claim 1 wherein the apparatus is
     second protocol connection , configured to :                     configured such that the timeout attribute is used to deter
     receive, by a second node from a first node, a packet ;          mine whether to at least partially close the second protocol
     detect an idle time period parameter field in the packet;        connection when inactive.
     identify metadata in the idle time period parameter field 50        14 . The apparatus of claim 1 wherein the apparatus is
        for an idle time period , where , after the idle time         configured such that the packet and the metadata included
       period is detected , the second protocol connection is         therewith are received by the second node from the first
        deemed inactive ; and                                         node , without requiring any prior signaling from the second
     create ormodify, by the second node and based on the             node to the first node .
       metadata , a timeout attribute associated with the 55             15 . An apparatus comprising :
        second protocol connection .                                     a non -transitory memory storing a network application;
   2 . The apparatus of claim 1 wherein the apparatus is                   and
configured such that creating or modifying the timeout                  one or more processors in communication with the non
attribute renders one or more keep -alive packets in the                  transitory memory , wherein the one ormore processors
second protocol connection unnecessary .                         60       execute the network application such that the network
  3 . The apparatus of claim 1 wherein at least one of:                    application is configured to operate in accordance with
  the second node includes a server, the server being                      a first protocol including a transmission control proto
      configured to : based on the receiving, send, by the                 col ( TCP ), the apparatus, when operating in accordance
     second node to the firstnode, another packet in advance               with the first protocol to establish a TCP connection ,
     of the second protocol connection being established , 65              configured to :
     the another TCP -variant packet including other meta                  communicate a segment including at least one first
     data for the idle time period ; or                                      synchronize bit;
         Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 24 of 25


                                                    US 9,923 ,996 B1
                              25                                                                26
     communicate a first acknowledgement of the segment,              25 . An apparatus comprising:
       and at least one second synchronize bit; and                   a non - transitory memory storing instructions; and
     communicate a second acknowledgement ;                           one or more processors in communication with the non
  wherein the network application is further configured to              transitory memory, wherein the one or more processors
     operate in accordance with a second protocol that is 5             execute the instructions such that a network application
     separate from the TCP, the apparatus, when operating               operates in accordance with a first protocol including a
     in accordance with the second protocol to establish a              transmission control protocol ( TCP ) that operates
     second protocol connection , configured to :                       above an Internet Protocol (IP ) layer and below a
     receive idle information for detecting an idle time                hypertext transfer protocol (HTTP ) application layer,
       period , after which , the second protocol connection 10         the apparatus, when operating in accordance with the
        is subject to deactivation ;                                    firstprotocol to set up a TCP connection , configured to :
     generate a second protocol packet including an idle                communicate a segment including at least one first
        time period parameter field identifying metadata for               synchronize bit;
       the idle time period based on the idle information ;             communicate a first acknowledgement of the segment,
       and                                                   15            and at least one second synchronize bit ; and
     send, from a first node to a second node, the second               communicate a second acknowledgement;
       protocol packet to provide the metadata for the idle          wherein the network application is further configured to
       time period to the second node, for use by the second            operate in accordance with a second protocol that is
       node in creating or modifying, based on the meta                 different from the TCP, where the second protocol
       data , a timeout attribute associated with the second 20         operates above the IP layer and below the HTTP
        protocol connection .                                           application layer, the apparatus, when operating in
   16 . The apparatus of claim 15 wherein the timeout attri             accordance with the second protocol to set up a second
bute is an attribute of the idle time period .                          protocol connection , configured to :
   17 . The apparatus of claim 15 wherein the apparatus is              receive , by a second node from a first node, a packet ;
configured such that the second protocol packet and the 25              identify metadata , that specifies at least one of a num
metadata included therewith are sent by the first node to the             ber of seconds or minutes , in an idle time period
                                                                          parameter field in the packet for an idle time period
second node , without any prior signaling between the sec                 and, during which , no packet is communicated that
ond node and the first node .                                             meets each of the following criteria : a ) communi
   18 . The apparatus of claim 15 wherein the metadata                     cated via the second protocol connection , and b )
includes a first value and the timeout attribute is capable of 30         causes the second protocol connection to be kept at
being created or modified , by the second node , to include a              least partially alive; and
second value that is different than the first value of the              determine , by the second node and based on the meta
metadata .                                                                data , a timeout attribute associated with the second
   19 . The apparatus of claim 15 wherein the apparatus is                 protocol connection .
configured such that the timeout attribute is at least one of 35       26 . The apparatus of claim 25 wherein the apparatus is
aa number of seconds or minutes .                                   configured such that:
   20 . The apparatus of claim 15 wherein the apparatus is            nothing is communicated that meets each of the criteria ,
configured such that the creation or the modification of the              during the idle time period ;
timeout attribute results from a negotiation between the first        the determination of the timeout attribute results from a
node and the second node .                                              negotiation between the first node and the second node ;
   21. The apparatus of claim 15 wherein the apparatus is               and
configured for :                                                      the metadata includes a first value and the timeout attri
  detecting the idle time period ; and                                  bute is determined to include a second value that is
   deactivating the second protocol connection by commu                  different than the first value of the metadata .
     nicating a particular packet between the first node and 45       27 . The apparatus of claim 25 wherein the apparatus is
     the second node, in response to detecting the idle time        configured for:
      period .                                                         detecting the idle time period based on the timeout
   22 . The apparatus of claim 15 wherein the apparatus is                attribute; and
configured to utilize the second protocol instead of the TCP          deactivating the second protocol connection by commu
in order to permit negotiation ,between the firstnode and the 50        nicating a particular packet between the first node and
second node , of the timeout attribute , where the negotiation           the second node , in response to detecting the idle time
of the timeout attribute is not available when operating in             period .
accordance with the TCP, but is available when establishing           28 . The apparatus of claim 26 wherein at least one of:
the second protocol connection so as to permit the second             the apparatus is at least one component of the second
protocol connection to be at least partially closed when 55              node ;
inactive based on the timeout attribute .                             the communication includes only receiving;
   23 . The apparatus of claim 15 wherein the apparatus is            the communication includes only sending;
configured such that the timeout attribute serves to keep the         the communication includes receiving and sending ;
second protocol connection open when inactive , and to                the first acknowledgement of the segment and the at least
prevent one or more other nodes from closing the second 60               one second synchronize bit are communicated together ;
protocol connection when inactive .                                   the communication of: the segment including the at least
   24 . The apparatus of claim 15 wherein the apparatus is              one first synchronize bit, the first acknowledgement of
configured such that the second protocol packet and the                 the segment, the at least one second synchronize bit,
metadata included therewith are sent by the first node to the           and the second acknowledgement, is carried out via a
second node, in response to receiving, by the first node from 65         3 -way handshake;
the second node , another second protocol packet with other           the segment includes a signal;
metadata .                                                            the segment includes a packet;
      Case 6:20-cv-00453-ADA Document 1-7 Filed 06/01/20 Page 25 of 25


                                                    US 9 ,923,996 B1
                          27                                                                       28
the second protocol includes a variant to the TCP;                       communicate a segment including at least one first
the second protocol includes an extension to the TCP ;                      synchronize bit;
the second protocol includes a non - TCP protocol;                       communicate a first acknowledgement of the segment,
the second protocol connection includes a first connection                  and at least one second synchronize bit ; and
  that is set up;                                               55       communicate a second acknowledgement;
the second protocol connection includes an initial con                 wherein the network application is further configured to
  nection that is set up ;                                               operate in accordance with a second protocol that is
the metadata specifies a number of seconds ;                             different from the TCP, where the second protocol
the metadata specifies a number of minutes ;                             operates above the IP layer and below the HTTP
the packet is informational ;                                   10
                                                                         application layer, the apparatus, when operating in
the packet is received directly by the second node from                  accordance with the second protocol to set up a second
  the first node ;                                                       protocol connection , configured to :
the packet is received by the second node from the first                 receive idle information for use in detecting an idle
  node via at least one other intermediate node;
the timeout attribute is capable being the same as the 15                   time period during which no signal is communicated
  metadata ;                                                                thatmeets each of the following criteria : a ) commu
the timeout attribute is capable being different from the                   nicated in the second protocol connection , and b )
  metadata ;                                                                results in the second protocol connection being at
the timeout attribute specifies a time duration ;                           least partially kept alive ;
the determining the timeout attribute includes at least one 20           generate , based on the idle information , a second
  of modifying, creating, or deleting the timeout attri                     protocol packet including an idle time period param
  bute ;                                                                    eter field identifying metadata that is specified in at
the TCP operates directly above the IP layer ;                             least one of a number of seconds or minutes ; and
the TCP operates directly below the HTTP application                     send , from a first node to a second node and during the
  layer ;                                            25
                                                     25                     set up of the second protocol connection , the second
the second protocol operates directly above the IP layer ;                  protocol packet to provide the metadata to the second
the second protocol operates directly below the HTTP                        node , for use by the second node in determining a
  application layer; or                                                     timeout attribute associated with the second protocol
during the idle time period , a data - equipped second pro                  connection .
  tocol packet is capable of being received by the first 30             303 . The apparatus of claim 29 wherein the apparatus is
  node in another connection separate from the second                configured such that :
   protocol connection .                                               the determination of the timeout attribute results from a
29 . An apparatus comprising:                                            negotiation between the first node and the second node;
a non -transitory memory storing instructions ; and                    wherein the apparatus is further configured for :
one or more processors in communication with the non - 35
  transitory memory, wherein the one or more processors                  detecting the idle time period based on the idle infor
  execute the instructions such that a network application                 mation ; and
  operates in accordance with a first protocol including a               releasing a resource allocated for the second protocol
  transmission control protocol ( TCP ) that operates                        connection by one of the first and second nodes
  above an Internet Protocol ( IP ) layer and below a 40                    without signaling another one of the first and second
  hypertext transfer protocol (HTTP ) application layer,                    nodes in connection with the detection of the idle
  the apparatus, when operating in accordance with the                      time period .
  first protocol to set up a TCP connection , configured to :                              *   *   *      *
